DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-18) in the reply on 11/03/2022 is acknowledged. 
Claims 23-24, 31, 33, 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Group, there being no allowable generic or linking claim.


Claim Objections
Claims 10-11, 15-16, 18 are objected to because of the following informality:
	Claims 10-11, 15-16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “said formulation” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “said one or more formulation”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 4 recites “preferably” in line 4, “preferably” in line 5, “more preferably” in line 5.  The term “preferably” and “more preferably” have been held to be indefinite because the intended scope of the claim is unclear.  It is not clear whether the claimed narrower range is a limitation.  For the purpose of office action, the recitation is not given patentable weight, because the recitation is not actively claimed.  Appropriate correction is required.
	Claim 6 recites “preferably” in line 2.  The term “preferably” has been held to be indefinite because the intended scope of the claim is unclear.  It is not clear whether the claimed narrower range is a limitation.  For the purpose of office action, the recitation is not given patentable weight, because the recitation is not actively claimed.  Appropriate correction is required.
	Claim 7 recites “preferably” in line 3.  The term “preferably” has been held to be indefinite because the intended scope of the claim is unclear.  It is not clear whether the claimed narrower range is a limitation.  For the purpose of office action, the recitation is not given patentable weight, because the recitation is not actively claimed.  Appropriate correction is required.
	Claim 9 recites “preferably” in line 2, “most preferably” in line 2.  The term “preferably” and “most preferably” have been held to be indefinite because the intended scope of the claim is unclear.  It is not clear whether the claimed narrower range is a limitation.  For the purpose of office action, the recitation is not given patentable weight, because the recitation is not actively claimed.  Appropriate correction is required.
	Claim 10 recites “preferably” in line 2.  The term “preferably” has been held to be indefinite because the intended scope of the claim is unclear.  It is not clear whether the claimed narrower range is a limitation.  For the purpose of office action, the recitation is not given patentable weight, because the recitation is not actively claimed.  Appropriate correction is required.
	Claim 11 recites “preferably” in line 2, “more preferably” in lines 2-3.  The term “preferably” and “more preferably” have been held to be indefinite because the intended scope of the claim is unclear.  It is not clear whether the claimed narrower range is a limitation.  For the purpose of office action, the recitation is not given patentable weight, because the recitation is not actively claimed.  Appropriate correction is required.
	Claim 12 recites “preferably” in line 3, “most preferably” in line 3.  The term “preferably” and “most preferably” have been held to be indefinite because the intended scope of the claim is unclear.  It is not clear whether the claimed narrower range is a limitation.  For the purpose of office action, the recitation is not given patentable weight, because the recitation is not actively claimed.  Appropriate correction is required.
	Claim 17 recites “preferably” in line 2, “preferably” in line 3, “most preferably” in line 3.  The term “preferably” and “most preferably” have been held to be indefinite because the intended scope of the claim is unclear.  It is not clear whether the claimed narrower range is a limitation.  For the purpose of office action, the recitation is not given patentable weight, because the recitation is not actively claimed.  Appropriate correction is required.
	Claim 18 recites “preferably” in line 6.  The term “preferably” has been held to be indefinite because the intended scope of the claim is unclear.  It is not clear whether the claimed narrower range is a limitation.  For the purpose of office action, the recitation is not given patentable weight, because the recitation is not actively claimed.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 7-8, 13-14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BURKITT (Perovskite solar cells in N-I-P structure with four slot-die-coated layers, Provided by IDS), with evidence provided by DYESOL (Dyesol Catalogue).
	Regarding claim 1, BURKITT teaches a method for depositing one or more layers of an optoelectronic device, the method comprising depositing one or more formulation by slot-die deposition (see the fabrication method of perovskite solar cells in an N-I-P structure with compact titanium dioxide blocking, mesoporous titanium dioxide scaffold, single-step perovskite and hole-transport layers deposited using the slot-die coating technique; see the compact titanium dioxide blocking layer formulations) (see Abstract, Experimental, P2-P4), wherein said formulation comprises: 
- one or more selected from the group consisting of: inorganic constituents, metal- organic precursors of said inorganic constituents, and carbon (see the titanium diisopropoxide bis(acetylacetonate), which is metal-organic precursors of titanium dioxides) (see P4); and, 
- a carrier composition comprising one or more solvents (see the IPA with other alcohols; The alcohols studied were methanol, ethanol, IPA, 1-propanol, 1-butanol and cyclohexanol) (see P4).

	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	BURKITT teaches said carrier composition comprises a solvent mixture comprising two or more different solvents (see the IPA with other alcohols; The alcohols studied were methanol, ethanol, IPA, 1-propanol, 1-butanol and cyclohexanol) (see P4).

	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
	BURKITT teaches said formulation comprises a metal-organic precursor of said inorganic constituent (see the titanium diisopropoxide bis(acetylacetonate), which is metal-organic precursors of titanium dioxides).

	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 1.
	BURKITT teaches said solvent mixture comprises two different C1-C8 alkyl alcohol solvents and/or wherein said high boiling point solvent is an aprotic and/or aromatic solvent, preferably tetralin (see the IPA with other alcohols; The alcohols studied were methanol, ethanol, IPA, 1-propanol, 1-butanol and cyclohexanol) (see P4).

	Regarding claim 8, regarding the claimed limitations required by claim 1 on which claim 8 depends, BURKITT teaches a method for depositing one or more layers of an optoelectronic device, the method comprising depositing one or more formulation by slot-die deposition (see the fabrication method of perovskite solar cells in an N-I-P structure with compact titanium dioxide blocking, mesoporous titanium dioxide scaffold, single-step perovskite and hole-transport layers deposited using the slot-die coating technique; see the compact titanium dioxide blocking layer formulations) (see Abstract, Experimental, P2-P4), wherein said formulation comprises: 
- one or more selected from the group consisting of: inorganic constituents, metal- organic precursors of said inorganic constituents, and carbon (see the mesoporous titanium dioxide (DSL-18NRT titanium dioxide, with ~20 nm TiO2 nanoparticles (see P14 in the evidence provided by DYESOL)) (see P3); and, 
- a carrier composition comprising one or more solvents (A range of alcohols were trialled for the slot-die coating formulation, these being methanol, ethanol, 2-propanol, 1-propanol, 1-butanol and cyclohexanol) (see P3).
	Therefore, BURKITT teaches said formulation comprises nanoparticles of a metal oxide material (see the mesoporous titanium dioxide (DSL-18NRT titanium dioxide, with ~20 nm TiO2 nanoparticles (see P14 in the evidence provided by DYESOL)) (see P3).  

	Regarding claim 13, Applicant is directed above for a full discussion as applied to claim 1.
	BURKITT teaches - depositing, by slot-die deposition, a first formulation (a solution of titanium diisopropoxide bis(acetylacetonate) in IPA with other alcohols) (P4, To achieve the best possible blocking layer quality through a slot-die-coated film a range of inks with various rheologies were developed. The inks were formulated by dilution of a solution of titanium diisopropoxide bis(acetylacetonate) in IPA with other alcohols to reduce the concentration to a level suited for slot-die coating and alter the rheology and blocking layer film formation. The alcohols studied were methanol, ethanol, IPA, 1-propanol, 1-butanol and cyclohexanol, inks were formulated using these solvents and coatings of each made.), and, - depositing, by slot-die deposition, a second formulation (dilution of DSL-18NRT titanium dioxide paste (Dyesol) with alcohols) (P3, The mesoporous titanium dioxide layer was deposited using spin or slot-die coating, formulations were made up by dilution of DSL-18NRT titanium dioxide paste (Dyesol). A range of alcohols were trialled for the slot-die coating formulation, these being methanol, ethanol, 2-propanol, 1-propanol, 1-butanol and cyclohexanol), wherein said first and second formulations comprise: - one or more selected from the group consisting of: inorganic constituents (see the titanium dioxide in the dilution of DSL-18NRT titanium dioxide paste (Dyesol) with alcohols), metal- organic precursors of said inorganic constituents (see the titanium diisopropoxide bis(acetylacetonate) in the solution of titanium diisopropoxide bis(acetylacetonate) in IPA with other alcohols), and carbon; and, - a carrier composition comprising one or more solvents (see the alcohols described above), wherein said first and second compositions formulations are different (see the discussion above).

	Regarding claim 14, Applicant is directed above for a full discussion as applied to claim 13.
	BURKITT teaches - said first formulation comprises said metal-organic precursors of said inorganic constituent (see the titanium diisopropoxide bis(acetylacetonate) in the solution of titanium diisopropoxide bis(acetylacetonate) in IPA with other alcohols) and - said second formulation comprises metal oxide nanoparticles (see the titanium dioxide nanoparticles in the dilution of DSL-18NRT titanium dioxide paste (Dyesol) with alcohols) (DSL-18NRT titanium dioxide, with ~20 nm TiO2 nanoparticles (see P14 in the evidence provided by DYESOL).
  
	Regarding claim 17, Applicant is directed above for a full discussion as applied to claim 1.
	BURKITT teaches depositing, by slot-die deposition n formulations to provide n layers, wherein n is preferably an integer of 2 to 15, preferably 3 to 10, most preferably 4 to 8 (see the rejection of claim 13; n is 2).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over BURKITT (Perovskite solar cells in N-I-P structure with four slot-die-coated layers, Provided by IDS) as applied to claims 1, 5 above, further in view of KAWATA (WO 2016202424 A1).
	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein said carrier composition comprises a solvent mixture comprising one or more low boiling point solvents and one or more high boiling point solvent, wherein said low boiling point solvent has a boiling point of < 200°C and said high boiling point solvent has a boiling point of >200°C”, BURKITT teaches said carrier composition comprises a solvent mixture (see the IPA with other alcohols; The alcohols studied were methanol, ethanol, IPA, 1-propanol, 1-butanol and cyclohexanol) (see P4) comprising one or more low boiling point solvents (see the IPA, which has a boiling point of 82.5 oC) and one or more high boiling point solvent (see cyclohexanol, which has a boiling point of 161.8 oC), wherein said low boiling point solvent has a boiling point of < 200°C (see the IPA, which has a boiling point of 82.5 oC), but does not explicitly disclose the claimed “said high boiling point solvent has a boiling point of >200°C”.  However, KAWATA discloses an optoelectronic device, wherein for slot die coating, solvents and solvent mixtures with high boiling temperatures are preferred (see P70), wherein additional solvents which can be used include tetralin (which has a boiling point of 207 oC) (see P69).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the tetralin for the other alcohol in the device of BURKITT as taught by KAWATA, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).

	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 3.
	Modified BURKITT teaches said one or more low boiling point solvent is selected from C1-C5 alkyl alcohols (alcanols) (see IPA) and wherein said high boiling point solvent is selected from the group consisting of: aromatic solvents, non-aromatic solvents, protic solvents, aprotic solvents, aprotic and aromatic solvents, preferably tetralin, and protic non- aromatic solvents, preferably terpene alcohol, more preferably a monoterpene alcohol (see tetralin).  

	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 5.
	Regarding the claimed “wherein said formulation further comprises a surfactant, preferably selected from a-fluorosurfactants, siloxanes, amine, and alkane surfactants”, BURKITT does not explicitly disclose the claimed feature.  However, KAWATA discloses an optoelectronic device and a slot die coating, wherein the formulation may comprise surface-active substances (surfactants) (One of ordinary skill in the art would appreciate that the surfactants increase the spreading and wetting properties) (see P77).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the surface-active substances (surfactants) in the device of BURKITT as taught by KAWATA, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144) and the surface-active substances (surfactants) increase the spreading and wetting properties.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over BURKITT (Perovskite solar cells in N-I-P structure with four slot-die-coated layers, Provided by IDS) in view of KAWATA (WO 2016202424 A1) as applied to claim 3 above, further in view of HUANG (US 20090233800 A1).
	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 3.
	Regarding the claimed “wherein said high boiling point solvent is a protic and/or non-aromatic solvent, preferably a terpene alcohol, most preferably terpineol”, modified BURKITT teaches said high boiling point solvent is a tetralin, but does not explicitly disclose the claimed feature.  However, HUANG discloses a slot die coating method, wherein other appropriate solvents include ethanol, ethylene glycol, terpineol, and mixtures thereof [0050].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the terpineol for the other alcohol in the device of modified BURKITT as taught by HUANG, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over BURKITT (Perovskite solar cells in N-I-P structure with four slot-die-coated layers, Provided by IDS) as applied to claim 1 above.
	Regarding claim 12, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein during depositing said formulation a speed of a printer head with respect to a substrate on which said formulation is deposited is 0.2 m/min or higher, preferably 0.5 m/min or higher, most preferably 0.8m/min or higher”, BURKITT teaches during depositing said formulation a speed of a printer head with respect to a substrate on which said formulation is deposited is 0.2 m/min (Slot-die-coated layers used a coating speed of 0.1mmin−1) (see P3, Fig. 1), but does not explicitly disclose the claimed “0.2 m/min or higher”.  One of ordinary skill in the art would appreciate that the production cost and the deposited layer quality both decreases under the high deposition speed. Therefore, the precise deposition speed would have been considered a result effective variable by one having ordinary skill in the art.  As such, without showing unexpected results, the claimed deposition speed cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the deposition speed of BURKITT to obtain the desired balance between the production cost and the deposited layer quality (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

	

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726